DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I: Claims 1-13 in the reply filed on 12/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 the recited, “low-frequency overriding of a maximum of a μ-slip curve”. It is unclear what is the “low-frequency overriding”. The specification did not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pueschel (US – 5,820,229).
As per claim 1, Pueschel discloses Method and Apparatus for Controlling a Brake System of a Vehicle comprising:
building up pressure in the wheel brake by passing hydraulic fluid to the wheel brake via a normally open inlet valve (during the subsequent pressure buildup, volume is taken only from the storage chamber and supplied to the wheel brake cylinder via the inlet valve, Col: 3, Ln: 57-60, Fig: 1-3); and
0', the pressure difference between the two wheel brake cylinders exceeds the predefined threshold value. This means that a switch is made to a different control strategy for the pressure level control in the wheel brake cylinder with the lower pressure level. When the slip threshold is exceeded, pressure is built up by closing the outlet valves until the slip again falls below the threshold. This is followed by a hold phase with closed inlet and outlet valves; and, when the slip falls, pressure is released again by opening the outlet valve, Col; 3, Ln: 16-33, and Col: 6, Ln: 44-667, Fig: 1-4).

As per claim 2, Pueschel discloses wherein one of a braking force, a brake pressure, and a brake slip is used as a controlled variable (When a defined slip threshold is exceeded, the microcomputer generates drive signals for the pump and the valves and also generates pulses for building up and releasing the pressure in such a way as to modulate the braking pressure in the wheel brake or brakes of the slipping wheel or wheels to reduce the drive slip to a predetermined value, Col: 3, Ln: 16-33, Fig: 1-4).

As per claim 3, Pueschel discloses wherein the control of the outlet valve is configured as an instability controller (As part of an automatic drive slip control system, the brake pressure in the wheel brake of a wheel which is starting to slip is built up and released, Abstract, therefore, it’s control the slip of the vehicle therefore, inherently conclude that, controller is an instability controller).

As per claim 4, Pueschel discloses wherein the control of the outlet valve includes reducing the pressure in accordance with a defined pressure curve (Fig: 2 and 4, time T2 and T3, phase III, period)

As per claim 5, Pueschel discloses wherein the control of the outlet valve includes a continuous pressure reduction at the wheel brake (At time T.sub.2, the electronic control unit recognizes on the basis of the extent of the slip that the pressure should now be decreased (phase III). Through the outlet valve, which is kept open for a longer period of time in this situation, Col: 4, Ln: 44-46, Fig: 2, 4).
As per claim 8, Pueschel discloses wherein the control of the outlet valve takes account of an existing hydraulic pressure in the wheel brake (During the initial pressure decrease, the modulation volume required for modulating the pressure is sent through the open outlet valve to storage chamber 138, so that, during the rest of the pressure control process, the pressure medium for the pressure buildup can be taken from the storage chamber and does not have to be supplied via the intake valve, therefore, it’s same as the outlet valve takes account of an existing hydraulic pressure, Col: 4, Ln: 25-33, Fig: 1-4).

As per claim 9, Pueschel discloses wherein the control of the outlet valve takes account of at least one feature of the roadway (As an alternative to comparing pressures, it is possible in step 304 to estimate the adhesion coefficient according to methods known in and of themselves. The decision on where to go in step 306 would then be made on the basis of the difference between the adhesion coefficients at the two wheels, Col: 7, Ln: 18-23, Fig: 1-4, and further the definition of “adhesion coefficient” is “Accordingly, the maximum longitudinal force between the wheel and rail at adhesive state is called adhesive force, and the ratio of adhesive force to vertical load between the wheel-rail is called adhesion coefficient”. Therefore, its takes account of at least one feature of the roadway).

As per claim 10, Pueschel discloses wherein the at least one feature of the roadway includes a friction coefficient of the roadway (As an alternative to comparing pressures, it is possible in step 304 to estimate the adhesion coefficient according to methods known in and of themselves. The decision on where to go in step 306 would then be made on the basis of the difference between the adhesion coefficients at the two wheels, Col: 7, Ln: 18-23, Fig: 1-4).

As per claims 11, Pueschel discloses wherein the control of the outlet valve takes account of at least one ambient condition, in particular an ambient temperature or humidity (In the preferred exemplary embodiment, the length of the pulse for driving the outlet valve is predetermined. In other advantageous exemplary embodiments, this 

As per claims 12, Pueschel discloses wherein the control of the outlet valve takes account of at least one ambient condition, in particular an ambient temperature or humidity (In the preferred exemplary embodiment, the length of the pulse for driving the outlet valve is predetermined. In other advantageous exemplary embodiments, this pulse length can be determined as a function of operating parameters such as the brake pressure, the temperature, the wheel velocity, the amount of slip, etc., Col: 5, Ln: 64 – Col: 6, Ln: 2).

As per claim 13, Pueschel discloses Method and Apparatus for Controlling a Brake System of a Vehicle comprising:
at least one wheel brake (104, 106, 108, 110, Fig: 1);
a normally open inlet valve configured to pass hydraulic fluid to the at least one wheel brake (an inlet valve 124, 126 (EVHR, EVHL) with a spring-loaded open position and an electromagnetically switchable closed position, Col: 2, Ln: 38-40, Fig: 1);
a normally closed outlet valve configured to discharge fluid from the at least one wheel brake (An outlet valve 132, 134 (AVHR, AVHL) is installed in each of the return lines 128, 130. The outlet valve has a spring-loaded closed position and an electromagnetically switchable open position, Col: 2, Ln: 44-48, Fig: 1); and
0', the pressure difference between the two wheel brake cylinders exceeds the predefined threshold value. This means that a switch is made to a different control strategy for the pressure level control in the wheel brake cylinder with the lower pressure level. When the slip threshold is exceeded, pressure is built up by closing the outlet valves until the slip again falls below the threshold. This is followed by a hold phase with closed inlet and outlet valves; and, when the slip falls, pressure is released again by opening the outlet valve, Col; 3, Ln: 16-33, and Col: 6, Ln: 44-667, Fig: 1-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Bohm et al. (US – 2003/0098613 A1),

C: Strengert et al. (US – 2013/0292999 A1),
D: Harada et al. (US – 2014/014d2825 A1), and
E: Arikawa (US – 4,753,493).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657